  Case 19-05530       Doc 24   Filed 06/14/19 Entered 06/14/19 10:35:00              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.:      19-05530
LISA GOMEZ                                    )
                                              )              Chapter: 7
                                              )
                                                             Honorable Pamela S. Hollis
                                              )
                                              )              Joliet
               Debtor(s)                      )
ORDER GRANTING MOTION TO AUTHORIZE SALE UNDER 11 USC § 363 and SHORTEN
                             NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Authorize Sale of Real Estate is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor is allowed to sell her real estate property located at 2045 Mark Circle Bolingbrook, IL
60490, subject to the approval of US Bank National Association.

  2) Debtor's request to shorten notice is granted.




                                                         Enter:


                                                                  Honorable Pamela S. Hollis
Dated: June 14, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
